Exhibit 99.1 CROWDGATHER ANNOUNCES FILING OF UTILITY PATENT TITLED “SYSTEMS AND METHODS FOR SYNDICATING CONTENT TO, AND MINING CONTENT FROM, INTERNET BASED FORUMS” WITH U.S.P.T.O. Company converts provisional patent with priority date of May 2008 Woodland Hills, CA. June 2, 2009 One of the leading networks of forum communities on the worldwide web, CrowdGather (OTCBB:CRWG), today announced the conversion of a provisional patent with a priority date of May, 2008 into an utility patent titled “Systems and Methods for Syndicating Content to, and Mining Content from, Internet Based Forums”. “Despite the fact that they are often overlooked by venture capitalists and internet, large forums have provided an organized real time experience, that only social networking sites are beginning to approach”, said Sanjay Sabnani, CrowdGather’s Chairman and CEO.“Our focus is on using simple content syndication technologies to leverage this immediacy for the end user.We believe our patent filing and other research and development activities will serve towards our vision of converting currently distributed forum dwellers into a very powerful engine for providing answers to questions and responses to high quality content.” About CrowdGather, Inc. With its growing portfolio of special interest forums and enthusiast message board communities, CrowdGather has created a centralized network to benefit forum members, forum owners and forum advertisers.CrowdGather provides a highly interactive and informational social network for members, a management and revenue-sharing resource for third-party forum owners, and a largely untapped advertising network for marketers worldwide. This press release contains forward-looking statements (as defined in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended) concerning future events and the Company’s growth and business strategy.Words such as “expects”, “will”, “intends”, “plans”, “believes”, “anticipates”, “hopes”, “estimates”, and variations on such words and similar expressions are intended to identify forward-looking statements. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, no assurance can be given that such expectations will prove to have been correct. These statements involve known and unknown risks and are based upon a number of assumptions and estimates that are inherently subject to significant uncertainties and contingencies, many of which are beyond the control of the Company. Actual results may differ materially from those expressed or implied by such forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, changes in the Company’s business; competitive factors in the market(s) in which the Company operates; risks associated with operations outside the United States; and other factors listed from time to time in the Company’s filings with the Securities and Exchange Commission. The Company expressly disclaims any obligations or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in the Company’s expectations with respect thereto or any change in events, conditions or circumstances on which any statement is based. ### For additional information, please contact: Investor Contact: Barry Gross Gross Capital, Inc. Phone: 361-949-4999 Email: crowdgather@grosscapital.com Media Contact: Sanjay Sabnani Phone: 818-435-2472 x 101 Email: sanjay@crowdgather.com
